EXHIBIT 10.1

EMPLOYMENT AGREEMENT

This Agreement is made and is effective as of the 1st day of July, 2012, by and
between S&W Seed Company, a Nevada corporation (the "Company") and Daniel Z.
Karsten ("Executive"). Together, Executive and the Company are sometimes
referred to as the "Parties."

WHEREAS, prior to the date hereof, Executive has been employed by the Company in
the capacities of Executive Vice President and Chief Operating Officer on an at
will basis without an employment contract; and

WHEREAS, given Executive's key role in the Company's business operations, it is
deemed to be in the best interests of the Company to enter into an employment
agreement with Executive.

NOW THEREFORE, in consideration of the material advantages accruing to the
Parties and the mutual covenants contained herein, and intending to be legally
and ethically bound hereby, the Company and Executive agree as follows:

1. Duties and Scope of Employment

(a) Positions and Duties. Executive will serve, at the pleasure of the Board, as
Executive Vice President and Chief Operating Officer of the Company and shall
report to the Company's Chief Executive Officer and Board of Directors (the
"Board"). As of the date of this Agreement (the "Effective Date"), Executive
will be considered a full-time employee of the Company. In the capacities of
Executive Vice President and Chief Operating Officer, Executive will render such
business and professional services in the performance of his duties, consistent
with Executive's position within the Company. Executive will report solely and
directly to the Chief Executive Officer and/or the Board. The period Executive
is employed by the Company under this Agreement is referred to herein as the
"Employment Term."

(b) Obligations. During the Employment Term, Executive will devote his full
business efforts and time to the Company and will use good faith efforts to
discharge his obligations under this Agreement to the best of his ability. For
the duration of the Employment Term, Executive agrees not to actively engage in
any other employment, occupation, or consulting activity for any direct or
indirect remuneration without the prior approval of the Chief Executive Officer
or Board; provided, however, that Executive may, without the approval of the
Board, serve in any capacity with any civic, educational, or charitable
organization and serve on the board(s) set forth on Schedule A attached hereto,
provided such services do not materially interfere with Executive's obligations
to the Company. Executive represents that he is not subject to any
non-competition, confidentiality, trade secrets or other agreement(s) that would
preclude, or restrict in any way, Executive from fully performing his services
hereunder during his employment with the Company.

--------------------------------------------------------------------------------

2. At-Will Employment

. Executive and the Company agree that Executive's employment with the Company
constitutes "at-will" employment. Executive and the Company acknowledge that
this employment relationship may be terminated at any time, upon written notice
to the other party, with or without good cause or for any or no cause, at the
option either of the Company or Executive.

3. Term of Agreement

. This Agreement will have a term of two and one-half years commencing on the
Effective Date. No later than 90 days before the end of the term of this
Agreement, the Company and Executive will discuss whether and under what
circumstances the Agreement will be renewed.



4. Compensation

.



(a) Base Salary. As of the Effective Date, the Company will pay Executive an
annual salary of $115,000 as compensation for his services (such annual salary,
as is then effective, to be referred to herein as "Base Salary"). The Base
Salary will be paid periodically in accordance with the Company's normal payroll
practices and be subject to the usual, required withholdings. The Base Salary
shall be increased to $125,000 annually, effective on the first day of the
quarter following a material acquisition. Executive's annual salary will be
subject to review by the Compensation Committee of the Board, or any successor
thereto (the "Compensation Committee") not less than annually, and increases
will be made in the discretion of the Committee. Executive shall disclose to the
Compensation Committee all boards and associations he is currently serving on
and shall seek the Committee's approval before accepting or seeking any further
positions. Executive shall also do the same with any outside paid
employment/consulting positions.

(b) Bonus Compensation. In the discretion of the Compensation Committee,
Executive may receive periodic bonuses in acknowledgment of his and the
Company's achievements and efforts from time to time. Such bonuses may be
payable in the future in alignment with stated performance goals or otherwise in
the Compensation Committee's discretion.

(c) Equity Incentive Compensation. Executive shall be eligible to participate in
the Company's equity incentive plans, as in effect from time to time, and shall
be considered for grants and awards at such times and in such amounts as shall
be deemed appropriate by the Compensation Committee, as the administrator of
such plans.

(d) Stock Ownership Guidelines. Executive shall be subject to, and shall comply
with, the Company's stock ownership guidelines, including compliance with its
Insider Trading Policy, a copy of which is attached hereto as Exhibit A and
Section 16 of the Securities Exchange Act of 1934, as amended.

2

--------------------------------------------------------------------------------

5. Executive Benefits

(a) Generally. Executive will be eligible to participate in accordance with the
terms of all Company employee benefit plans, policies, and arrangements that are
applicable to other executive officers of the Company, as such plans, policies,
and arrangements may exist from time to time. The Company shall cover or
reimburse Executive for health insurance premiums for Executive and his
immediate family.

(b) Vacation. Executive will be entitled to receive paid annual vacation in
accordance with Company policy.

6. Expenses

. The Company will reimburse Executive for reasonable travel, business
entertainment and other expenses incurred by Executive in the furtherance of the
performance of Executive's duties hereunder, in accordance with the Company's
expense reimbursement policy as in effect from time to time.

7. Termination of Employment

. In the event Executive's employment with the Company terminates for any
reason, Executive will be entitled to any (a) unpaid Base Salary accrued up to
the Date of Termination, (b) pay for accrued but unused vacation, (c) benefits
or compensation as provided under the terms of any employee benefit and
compensation agreements or plans applicable to Executive and under which he has
a vested right (including any right that vests in connection the termination of
his employment), (d) unreimbursed business expenses to which Executive is
entitled to reimbursement under the Company's expense reimbursement policy, and
(e) rights to indemnification Executive may have under the Company's Certificate
of Incorporation, By-laws, the Employment Agreement, or separate indemnification
agreement, as applicable, including any rights Executive may have under
directors and officers insurance policies.



8. Severance

.



(a) Termination Without Cause. If Executive's employment is terminated by the
Company without Cause (as defined below), then, subject to compliance with
Section 9, Executive will be eligible to receive a cash severance of three
months of the Base Salary as in effect immediately before the Date of
Termination. Cash severance is payable on the Date of Termination.

(b) Change In Control. If during Executive's employment with the Company (i)
there is a Change of Control (as defined below) and (ii) Executive is not
offered a Comparable Position (as defined below) by the surviving corporation,
Executive will be eligible to receive a cash severance of 12 months of the Base
Salary as in effect immediately before the Change of Control and/or Date of
Termination. In addition to the benefits provided for in this Section 8(b), all
stock options or other equity grants awarded to Executive pursuant to a Company
equity incentive plan, whether in effect on the day hereof or adopted hereafter,
will vest in full and be non-forfeitable immediately before the Change of
Control and or Date of Termination. A "Comparable Position" is a position with
similar or greater responsibilities at the Executive's then-current base salary
and does not require the Executive's relocation. "Change of Control" shall mean
the sale or substantially all of the assets of the Company or the acquisition

3

--------------------------------------------------------------------------------

of the Company by another entity by means of consolidation or merger after which
the then current stockholders of the Company hold less than 50% of the voting
power of the surviving corporation provided that a reincorporation of the
Company shall not be a Change of Control.

(c) Termination without Cause: Treatment of Equity Incentive Awards. If
Executive's employment is terminated by the Company without Cause prior to the
second anniversary of the Effective Date, then in addition to the benefits
provided for in Section 8(a) above, all stock options or other equity grants
awarded to Executive pursuant to a Company equity incentive plan, whether in
effect on the day hereof or adopted hereafter, will vest in full and be
non-forfeitable as of the Date of Termination.

(d) Termination for Cause. If Executive's employment is terminated for Cause by
the Company, then, (i) all further vesting of Executive's outstanding equity
awards will terminate immediately; and (ii) all payments of compensation by the
Company to Executive hereunder will terminate immediately.

(e) Other Termination Including due to Accidental Death or Disability. If
Executive's employment terminates for any other reason, including but not
limited to, death or Disability, then, (i) Executive's outstanding equity awards
will be treated in accordance with the terms and conditions of the applicable
award agreement(s); (ii) all payments of compensation by the Company to
Executive hereunder will terminate immediately, and (iii) Executive will be
entitled to receive benefits only in accordance with the Company's then
established plans, programs and practices.

9. Covenants; Conditions to Receipt of Severance; Mitigation.

(a) Non-disparagement. During the Employment Term and for the 12 months
thereafter, Executive will not, and will cause his relatives, agents and
representatives to not, knowingly disparage, criticize or otherwise make any
derogatory statements regarding the Company, its directors, or its officers, and
the Company will not knowingly disparage, criticize or otherwise make any
derogatory statements regarding Executive. The Company's obligations under the
preceding sentence shall be limited to communications by its senior corporate
executives having the rank of Vice President or above and members of the Board.
The foregoing restrictions will not apply to any statements that are made
truthfully in response to a subpoena or other compulsory legal process. Payments
of severance to Executive, in accordance with Section 8 above, shall immediately
cease, and no further payments shall be made, in the event that Executive
breaches the provisions of this Section 9(a).

(b) Other Requirements. Any general release of claims required to be executed by
Executive as a condition to the receipt of severance will be consistent in
substance with the releases of claims used at the time by the Company in
connection with separations of senior corporate executives generally.

(c) Mitigation. Payments of severance to Executive, in accordance with Section 8
above, shall immediately cease, and no further payments shall be made, in the
event that Executive materially breaches the Confidential Information Agreement
(provided, however, that Executive's right to future payments will be restored,
and any omitted payments will be

4

--------------------------------------------------------------------------------

made to Executive promptly, if the Board in its reasonable good faith judgment
determines that such breach is curable, and Executive cures the breach to the
reasonable satisfaction of the Board within 30 days of having been notified
thereof). Executive agrees to cooperate with the Company and to provide timely
notice as to his activities following a termination without Cause so that the
Company may monitor its obligation under Section 8.

10. Definitions

.

(a) Cause. For purposes of the Employment Agreement, termination for "cause"
generally means termination as a result of Executive's willful gross misconduct
that is materially adverse to the Company, Executive's willful violation of a
federal or state law, rule or regulation applicable to the business of the
Company that is materially adverse to the Company, Executive's conviction for,
or entry of a guilty or no contest plea to, a felony. Executive's termination of
employment will not be considered to be for Cause unless it is approved by a
majority vote of the members of the Board of Directors or an independent
committee thereof. It is understood that good faith decisions of the Executive
relating to the conduct of the Company's business or the Company's business
strategy will not constitute "Cause."

(b) Disability. For purposes of this Agreement, Disability will mean Executive's
absence from his responsibilities with the Company on a full-time basis for 180
calendar days in any consecutive 12 months period as a result of Executive's
mental or physical illness or injury.

11. Indemnification

. Subject to applicable law, Executive will be provided indemnification to the
maximum extent permitted by the Company's by-laws and Certificate of
Incorporation, including coverage, if applicable, under any directors and
officers insurance policies, with such indemnification determined by the Board
or any of its committees in good faith based on principles consistently applied
(subject to such limited exceptions as the Board may approve in cases of
hardship) and on terms no less favorable than provided to any other Company
executive officer or director.



12. Confidential Information, etc.

.



(a) Non-Disclosure of Information. It is understood that the business of the
Company is of a confidential nature. During the period of Executive's employment
with the Company, Executive may receive and/or may secure confidential
information concerning the Company or any of the Company's affiliates which, if
known to competitors thereof, would damage the Company or its said affiliates.
Executive agrees that during and after the term of this Agreement he will not,
directly or indirectly, divulge, disclose or appropriate to his own use, or to
the use of any third party, any secret, proprietary or confidential information
or knowledge obtained by him during the term hereof concerning such confidential
matters of the Company or its affiliates, including, but not limited to,
information pertaining to contact information, financial information, research,
product plans, products, services, customers, markets, developments, processes,
designs, drawings, business plans, business strategies or arrangements, or
intellectual property or trade secrets. Upon termination of this Agreement,
Executive shall promptly deliver to the Company all materials of a secret or
confidential nature relating to the

5

--------------------------------------------------------------------------------

business of the Company or any of its affiliates that are, directly or
indirectly, in the possession or under the control of Executive.

(b) Trade Secrets. Executive acknowledges and agrees that during the term of
this Agreement and in the course of the discharge of his duties hereunder,
Executive shall have access to and become acquainted with information concerning
the operation and processes of the Company, including without limitation,
proprietary, technical, financial, personnel, sales and other information that
is owned by the Company and regularly used in the operation of the Company's
business, and that such information constitutes the Company's trade secrets.
Executive specifically agrees that he shall not misuse, misappropriate, or
disclose any such trade secrets, directly or indirectly, to any other person or
use them in any way, either during the term of this Agreement or at any other
time thereafter, except as is required in the course of his employment
hereunder. Executive acknowledges and agrees that the sale or unauthorized use
or disclosure of any of the Company's trade secrets obtained by Executive during
the course of his employment under this Agreement, including information
concerning the Company's current or any future and proposed work, services, or
products, the fact that any such work, services, or products are planned, under
consideration, or in production, as well as any descriptions thereof, constitute
unfair competition. Executive promises and agrees not to engage in any unfair
competition with the Company, either during the term of this Agreement or at any
other time thereafter. Executive further agrees that all files, records,
documents, specifications, and similar items relating to the Company's business,
whether prepared by Executive or others, are and shall remain exclusively the
property of the Company and that they shall be removed from the premises of the
Company only with the express prior written consent of the Company's Chief
Executive Officer or his designee.

(c) Cooperation. Executive agrees to cooperate with and provide assistance to
the Company and its legal counsel in connection with any litigation (including
arbitration or administrative hearings) or investigation affecting the Company,
in which, in the reasonable judgment of the Company's counsel, Executive's
assistance or cooperation is needed. Executive shall, when requested by the
Company, provide testimony or other assistance and shall travel at the Company's
reasonable request and expense in order to fulfill this obligation.

(d) Proprietary Inventions and Assignment Agreement. Concurrently with the
execution and delivery of this Agreement, Executive shall execute and deliver
the Company's Proprietary Inventions and Assignment Agreement, a copy of which
is attached hereto as Exhibit B and incorporated herein by this reference.
Executive agrees to abide by the provisions thereof.

13. Assignment

. This Agreement will be binding upon and inure to the benefit of (a) the heirs,
executors, and legal representatives of Executive upon Executive's death, and
(b) any successor of the Company. Any such successor of the Company will be
deemed substituted for the Company under the terms of this Agreement for all
purposes. For this purpose, "successor" means any person, firm, corporation, or
other business entity, which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted

6

--------------------------------------------------------------------------------



assignment, transfer, conveyance, or other disposition of Executive's right to
compensation or other benefits will be null and void.

14. Notices

. All notices, requests, demands, and other communications called for hereunder
will be in writing and will be deemed given (a) on the date of delivery if
delivered personally, (b) one (1) day after being sent overnight by a well
established commercial overnight service, or (c) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:



If to the Company

:



Attn: Chairman of the Compensation Committee
c/o Corporate Secretary
S&W Seed Company
25552 South Butte Avenue
Five Points, CA 93624

If to Executive

:



at the last residential address known by the Company.

15. Severability

. If any provision hereof becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable, or void, this Agreement will continue
in full force and effect without said provision.



16. Arbitration

. Any controversy or dispute arising out of or relating to this Agreement shall
be settled by the submission of such controversy or dispute to binding expedited
arbitration in Fresno County, California before one or more arbitrators in
accordance with the commercial arbitration rules of the American Arbitration
Association then in effect (or, if such Association shall not then be in
existence, such other organization, if any, as shall then have become the
successor of such Association and if there shall be no successor then in
accordance with the prevailing provisions of the laws of the State of California
relating to arbitration). After notice has been given by one party to the other,
the parties hereto shall attempt mutually to designate a single arbitrator;
provided, however, that if such arbitrator has not been mutually designated
within 15 days after the foregoing notice is given, Employee and the Company
each shall, within 15 days thereafter, designate one arbitrator. No later than
45 days after the date the foregoing notice was given, the two arbitrators so
designated shall select a third arbitrator. In the event the two arbitrators do
not agree on selection of said third arbitrator within the specified period, the
selection of said third arbitrator shall, upon request by either party hereto,
be named by the American Arbitration Association. If one of the parties fails to
nominate an arbitrator within the period provided above for such nomination, the
arbitration shall be conducted by the sole arbitrator named by the other party.
The arbitrator(s) shall promptly thereafter receive such evidence and hold such
hearings in Fresno County, California as such arbitrator(s) shall decide. All
decisions of a panel of three arbitrators shall be by majority vote and shall be
final and conclusive. In the event of any such arbitration (or if legal action
shall be brought in connection therewith), the party prevailing in such
arbitration (or litigation) shall be entitled to recover

7

--------------------------------------------------------------------------------



from the party not prevailing the costs thereof, including reasonable attorneys'
and accounting fees.

17. Integration

. This Agreement, together with the Proprietary Inventions and Assignment
Agreement and the standard forms of equity award grants that describe
Executive's outstanding equity awards, represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in a writing and is signed by duly authorized representatives of
the parties hereto. In entering into this Agreement, no party has relied on or
made any representation, warranty, inducement, promise or understanding that is
not in this Agreement.



18. Waiver of Breach

. The waiver of a breach of any term or provision of this Agreement, which must
be in writing, will not operate as or be construed to be a waiver of any other
previous or subsequent breach of this Agreement.



19. Survival

. The Proprietary Inventions and Assignment Agreement and the Company's and
Executive's responsibilities under Sections 7, 8, 9, 10, 11, 13, 14, 15 and 16
will survive the termination of this Agreement.



20. Headings

. All captions and section headings used in this Agreement are for convenient
reference only and do not form a part of this Agreement.



21. Tax Withholding

. All payments made pursuant to this Agreement will be subject to withholding of
applicable taxes.



22. Governing Law

. This Agreement will be governed by the laws of the State of California.



23. Acknowledgment

. Executive acknowledges that he has had the opportunity to discuss this matter
with and obtain advice from his private attorney, has had sufficient time to,
and has carefully read and fully understands all the provisions of this
Agreement, and is knowingly and voluntarily entering into this Agreement.



24. Internal Revenue Code Section 409A

. Notwithstanding any provision of this Agreement, this Agreement shall be
construed and interpreted to comply with Section 409A of the Internal Revenue
Code of 1986, as amended, and if necessary, any provision shall be held null and
void to the extent such provision (or part thereof) fails to comply with Section
409A of the Code or regulations thereunder. For purposes of the limitations on
nonqualified deferred compensation under Section 409A of the Code, each payment
of compensation under the Agreement shall be treated as a separate payment of
compensation for purposes of applying the Section 409A of the Code deferral
election rules and the exclusion from Section 409A of the Code for certain
short-term deferral amounts. Any amounts payable solely on account of an
involuntary separation from service within the meaning of Section 409A of the
Code shall be excludible from the requirements of Section 409A of the Code,
either as involuntary separation pay or as short-term deferral amounts (e.g.,
amounts payable under the schedule prior to March 15 of the calendar year
following the calendar year of involuntary separation) to the

8

--------------------------------------------------------------------------------



maximum possible extent. If, as of the Date of Termination, Executive is a
"specified employee" as determined by the Company, then to the extent that any
amount or benefit that would be paid or provided to Executive under this
Agreement within six (6) months of his "separation from service" (as determined
under Section 409A) constitutes an amount of deferred compensation for purposes
of Section 409A and is considered for purposes of Section 409A to be owed to
Executive by virtue of his separation from service, then such amount or benefit
will not be paid or provided during the six-month period following the date of
Executive's separation from service and instead shall be paid or provided on the
first business day that is at least seven (7) months following the date of
Executive's separation from service, except to the extent that, in the Company's
reasonable judgment, payment during such six-month period would not cause
Executive to incur additional tax, interest or penalties under Section 409A.
Further, any reimbursements or in-kind benefits provided under the Agreement
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during the period of time specified in
the Agreement, (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year, (iii) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

25. Counterparts

. This Agreement may be executed in counterparts, and each counterpart will have
the same force and effect as an original and will constitute an effective,
binding agreement on the part of each of the undersigned.



 

 

 

9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, on the day and year written below.

Company

S&W SEED COMPANY



By: /s/ Michael M. Fleming
Michael M. Fleming
Lead Director and Member of the
Compensation Committee

Entered into this 12th day of July, 2012.

Executive



/s/ Daniel Z. Karsten


Daniel Z. Karsten



 

 

 

 

10

--------------------------------------------------------------------------------

